UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                    )
BRUCE E. VOID,                      )
                                    )
            Petitioner,             )
                                    )
      v.                            )    Civil Action No. 12-978 (RMC)
                                    )
UNITED STATES PAROLE                )
COMMISSION, et al.,                 )
                                    )
            Respondents.            )
_________________________________   )

                                  MEMORANDUM OPINION

               Bruce E. Void, sentenced in 1991 in the Superior Court of the District of

Columbia to twenty years to life for first degree murder while armed and to a consecutive

sentence of three to nine years for conspiracy, sues the U.S. Parole Commission and its

Chairman, Isaac Fulwood Jr., on a writ for habeas corpus after the Commission denied his

request for parole. The Commission moves to transfer to the District of Maryland, the district in

which Mr. Void is incarcerated. Citing the D.C. Code, Mr. Void insists that he has a right to be

heard in this Court. Because only a court in the jurisdiction in which the petitioner is located has

jurisdiction, this Court will transfer the case to Maryland.

                                             I. FACTS

               On September 6, 1991, Mr. Void was sentenced in the District of Columbia

Superior Court in Case No. F 10343-90 to twenty years to life for first degree murder while

armed and three to nine years for conspiracy, to run consecutively. 1 Mot. Transfer [Dkt. 6], Ex.


1
 For felonies committed prior to August 5, 2000, the District of Columbia used an indeterminate
sentencing system in which defendants convicted of felonies would be eligible for parole. Like
many jurisdictions, the District has since switched to a determinate sentencing system. See
generally DC Sentencing and Criminal Code Revision Commission, “History of the District of
                                                  1
A [Dkt. 6-2] (Judgment & Commitment Order) at 1. The sentence included a mandatory

minimum term of twenty years of incarceration. Id. On October 11, 2011, Mr. Void requested a

parole hearing before the U.S. Parole Commission, which assumed responsibility for D.C.

prisoners under the National Capital Revitalization and Self-Government Improvement Act of

1997, Pub. L. No. 105-33, § 11231(a)(1), 111 Stat. 712, 745 (effective August 5, 1998)

(Revitalization Act); D.C. Code § 24-131(a). Mot. Transfer, Ex. C [Dkt. 6-4] (Notice of

Hearing-Parole Application) at 1. A parole hearing was conducted on December 12, 2011, and

although petitioner’s parole guidelines score “suggest[ed] that parole should be granted,” the

hearing examiner recommended that the Commission depart from its guidelines, deny parole,

and schedule the next parole hearing for Mr. Void after 36 months of additional prison time.

Mot. Transfer, Ex. E [Dkt. 6-6] (Hearing Summary) at 4–5. The hearing examiner based his

recommendation on Mr. Void’s criminal history and the facts underlying his convictions. Id. On

January 27, 2012, the Commission adopted the recommendation, denied parole to Mr. Void, and

scheduled a reconsideration hearing in September 2015, after he served an additional 36 months.

Mot. Transfer, Ex. F [Dkt. 6-7] (Notice of Action) at 1.

               On May 29, 2012, Mr. Void mailed his pro se petition for a writ of habeas corpus

to the United States District Court for the District of Columbia, where it was filed on June 14,

2012. [Dkt. 1]. Mr. Void’s petition alleges that the Commission misapplied the guidelines at his

hearing. Petition at 4. At the time he filed his petition, and continuing, Mr. Void was

incarcerated at the Cumberland Federal Correctional Institution (FCI-Cumberland) in




Columbia Sentencing and Criminal Code Revision Commission,” available at
http://acs.dc.gov/acs/cwp/view,a,3,q,648994,acsNav,%7C33149%7C.asp (last accessed Dec. 20,
2012).

                                                 2
Cumberland, Maryland. 2 He was not, and is not, located in the District of Columbia, as the

Commission’s documentation shows and the Court’s December 20, 2012, review of the Federal

Bureau of Prisons Inmate Locator has confirmed.

                                          II. ANALYSIS

               The Parole Commission moves to dismiss, arguing that the law is clear that only

the district court in the district in which Mr. Void is incarcerated has jurisdiction over his

petition. Mot. Transfer 2–4 (citing, inter alia, Stokes v. U.S. Parole Comm’n, 374 F.3d 1235,

1239 (D.C. Cir. 2004)). Mr. Void argues that D.C. Code §§ 16-1901(a) and (b) provide

jurisdiction in this Court for his petition. Reply to U.S. Parole Commission [Dkt. 7] at 1–2.

               As Mr. Void contends, Title 16, Chapter 19, of the D.C. Code provides for habeas

corpus in local or federal courts in the District of Columbia. A prisoner petitions for habeas

corpus in the U.S. District Court for the District of Columbia when the writ would be directed to

“Federal officers and employees.” Id. 16-1901(b). To this point, Mr. Void is right on. He

misses, however, the significance of subsection (a) of D.C. Code § 16-1901, which provides:

               A person committed, detained, confined, or restrained from his
               lawful liberty within the District, under any color or pretense
               whatever, or a person in his behalf, may apply by petition to the
               appropriate court, or a judge thereof, for a writ of habeas corpus, to
               the end that the cause of the commitment, detainer, confinement,
               or restraint may be inquired into . . . .

               Mr. Void is not committed, detained, confined or restrained from his lawful

liberty within the District of Columbia; he is incarcerated in Cumberland, Maryland. The D.C.

Code provisions for habeas corpus do not, therefore, support any relief for him in this Court.


2
  District of Columbia Code felony offenders are assigned to federal correctional institutions
across the country by the Federal Bureau of Prisons. Mr. Void, for example, has been
incarcerated in Lorton, Virginia (home of the former Lorton Reformatory, which used to house
many D.C. prisoners) and at FCI-Hazelton, in West Virginia. Hearing Summary at 3.

                                                  3
               The Court’s power to grant habeas extends only to this Court’s jurisdiction, 28

U.S.C. § 2241(a), but this Court is empowered to transfer a habeas petition “to the district court

having jurisdiction to entertain it,” id. § 2241(b). The D.C. Circuit has ruled that petitioners like

Mr. Void—District of Columbia prisoners in federal custody challenging an adverse parole

determination by the U.S. Parole Commission—must name as respondent the warden of the

institution where they are incarcerated and must file suit in the United States District Court for

the district in which that institution is situated. Chatman-Bey v. Thornburgh, 864 F.2d 804, 808–

14 (D.C. Cir. 1988) (en banc) (“Chatman-Bey (and other federal prisoners who are challenging

some aspect of Parole Commission policy or action) can properly bring his complaint in his local

federal district court and secure a resolution of his claim in the context of habeas corpus.”); see

also Stokes, 374 F.3d at 1239; Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004) (“Whenever a

§ 2241 habeas petitioner seeks to challenge his present physical custody within the United States,

he should name his warden as respondent and file the petition in the district of confinement.”).

In this case, the warden at FCI-Cumberland is the person empowered to defend the petitioner’s

imprisonment, but the warden is not within the jurisdiction of the District Court for the District

of Columbia. This Court is powerless to act on Mr. Void’s petition and must transfer it, as the

Parole Commission requests, to the District Court for the for the District of Maryland.

               Because Mr. Void has responded to the Commission’s Motion to Transfer on the

merits, expressing his view as to why the case should not be transferred, Chatman-Bey’s

requirement that this Court provide petitioner with “an opportunity to set forth reasons why the

case can (and should) properly be heard in this jurisdiction” is satisfied. 864 F.2d at 814. Mr.

Void, who is entitled to “a prompt and just answer” to his claim to entitlement to a writ of habeas




                                                  4
corpus, id., may pursue his arguments regarding the Commission’s alleged errors in the District

of Maryland.

                                      III. CONCLUSION

               Because this Court does not have jurisdiction over the warden at FCI-

Cumberland, Mr. Void’s petition for a writ of habeas corpus will be transferred to the District

Court for the District of Maryland. The Commission’s motion will be granted and the case

closed. A memorializing Order accompanies this Memorandum Opinion.

DATE: December 20, 2012

                                                                    /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                5